      Case 5:17-cv-00359-LEK-ATB Document 93 Filed 09/30/19 Page 1 of 11



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

KEVIN T. MADDISON and DAVID WALTON,
individually and on behalf of
all other persons similarly situated,

                               Plaintiff,

       -against-                                              5:17-CV-359 (LEK/ATB)

COMFORT SYSTEMS USA (SYRACUSE), INC.,
d/b/a ABJ FIRE PROTECTION CO., INC.,

                               Defendant.


                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiffs Kevin T. Maddison and David Walton have filed a Second Amended

Complaint, which alleges violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201

et seq., and New York State law, based on Defendant’s failure to provide prevailing wages or

adequate overtime pay to its employees. Dkt. No. 48 (“Second Amended Complaint”).

Defendant Comfort Systems USA (Syracuse), Inc. moves this Court to dismiss this action

pursuant to Federal Rule of Civil Procedure 12(b)(6), or, in the alternative, to overrule Plaintiffs’

objection to United Sates Magistrate Judge Andrew T. Baxter’s August 24, 2018 Text Order,

Dkt. No. 46 (“August 24, 2018 Text Order”); Dkt. No. 53 (“Plaintiffs’ Objection”), granting in

part and denying in part Maddison’s motion to amend his First Amended Complaint, Dkt. No. 29

(“Motion to Amend First Amended Complaint”). Dkt. Nos. 56 (“Motion to Dismiss Second

Amended Complaint” and “Opposition to Objection”); 62 (“Defendant’s Reply”). Plaintiffs

oppose Defendant’s Motion to Dismiss. Dkt. No. 59 (“Plaintiffs’ Response”). For the reasons

that follow, Defendant’s Motion to Dismiss is granted.
      Case 5:17-cv-00359-LEK-ATB Document 93 Filed 09/30/19 Page 2 of 11



II.    BACKGROUND

       A. Factual Background

       The Court draws all facts, which are assumed to be true, from the Complaint. Bryant v.

N.Y. State Educ. Dep’t, 692 F.3d 202, 210 (2d Cir. 2012).

       Defendant’s employees complete work for “both public and private customers throughout

New York State” “installing, maintaining, inspecting, testing, repairing and/or replacing fire

alarm, fire sprinkler, and security system equipment.” Id. ¶¶ 2, 27. Defendant employed

Maddison from May 2011 through May 2015 and employed Walton from 2013 until 2014.

Second Am. Compl. ¶¶ 39–40. Defendant entered into various “public works contracts” with its

clients. Id. ¶ 28. In those contracts, Defendant “as a matter of fact or by operation of law” was

obligated to pay prevailing wages to those of its employees who performed work on the public

works projects. Id. ¶ 29. Defendant “willfully failed” to (1) pay Plaintiffs and other employees

wages at the prevailing rate for work performed on public works projects, (2) did not pay these

employees overtime pay at 1.5 times the prevailing wage rate, and (3) failed to credit the hours

for “both public and private work” that Plaintiffs and other employees “spent traveling between

worksites during the workday towards the 40 hours necessary before overtime wages would be

paid.” Id. ¶¶ 34–37.

       B. Procedural History

       Maddison commenced this action on March 30, 2017. Dkt. No. 1 (“Complaint”).

Defendant moved to dismiss the Complaint, or, in the alternative, to strike the Complaint’s class

allegations. Dkt. No. 10 (“Motion to Dismiss Complaint”). The Court did not rule on

Defendant’s Motion to Dismiss Complaint before Maddison filed his First Amended Complaint.


                                                 2
      Case 5:17-cv-00359-LEK-ATB Document 93 Filed 09/30/19 Page 3 of 11



Dkt. No. 14 (“First Amended Complaint”). On July 14, 2017, Defendant then moved to dismiss

the First Amended Complaint, or, in the alternative, to strike Maddison’s class allegations. Dkt.

No. 15 (“Motion to Dismiss First Amended Complaint”). On February 1, 2018, this Court denied

Defendant’s Motion to Dismiss, but granted its motion to strike to the extent that the Motion

requested the court strike any of Maddison’s class claims that allegedly arose before May 2011

or after May 2015. Dkt. No. 19 (“February 1, 2018 Memorandum-Decision and Order”). On

February 15, 2018, Defendant answered the First Amended Complaint and counterclaimed

against Maddison for unjust enrichment under New York State law. Dkt. No. 21 (“Defendant

Answer and Counterclaim”). Maddison answered the Counterclaim on March 7, 2018. Dkt. No.

25 (“Counterclaim-Defendant Answer”).

       On April 9, 2018, Maddison moved to amend his First Amended Complaint and to add

Walton as an additional class representative. Dkt. No. 29 (“Motion to Amend and Intervene”).

Plaintiffs’ first cause of action in the (then proposed) Second Amended Complaint alleges that

Defendants violated the FLSA by failing to pay Plaintiffs and similarly situated employees (the

“FLSA Class”) overtime at a rate of 1.5 times the prevailing wage and to credit travel time

towards the 40-hour threshold. Second Am. Compl. ¶ 46. The second cause of action alleges that

Plaintiff and a putative class of employees (the “Rule 23 Class”) were third-party beneficiaries of

“public works contracts” that Defendant entered into, and that Defendant breached its

contractual obligations by failing to pay the class wages at the prevailing rate and by failing to

pay supplemental benefits. Id. ¶¶ 50–51. The third cause of action alleges that Defendants

violated New York Labor Law (“NYLL”) by failing to pay Plaintiffs and similarly situated

employees (the “NYLL Class”) overtime at a rate of 1.5 times the prevailing wage and to credit


                                                 3
      Case 5:17-cv-00359-LEK-ATB Document 93 Filed 09/30/19 Page 4 of 11



travel time towards the 40 hour threshold. Id. ¶ 54. The final two causes of action plead quantum

meruit and unjust enrichment on behalf of Plaintiffs and all proposed classes. Id. ¶¶ 58–59,

61–63. On August 24, 2018, Magistrate Judge Baxter denied Maddison’s Motion to Amend and

Intervene in that:

                (1) plaintiff may not pursue the proposed Third Cause of Action
                under the [NYLL] for overtime based on prevailing wages on public
                works projects, as that claim is futile because plaintiff did not first
                pursue the appropriate administrative remedies under NYLL § 220;
                (2) to the extent the Third Cause of Action claims overtime involving
                uncounted travel time, any claims by an employee during work weeks
                when he is claiming any overtime based on the prevailing wage on a
                public work project would also be futile and may not be pursued for
                failure to exhaust administrative remedies under NYLL § 220; (3)
                plaintiff David Walton may not pursue his proposed claim under the
                Fair Labor Standards Act (“FLSA”), as it is barred by the applicable
                statute of limitations and is futile.

August 24, 2018 Text Order. The Magistrate Judge granted Maddison’s Motion to Amend and

Intervene in all other respects. Id.

        Plaintiffs filed their Second Amended Complaint—including the NYLL claim—on the

same day Magistrate Judge Baxter issued his text order, Second Am. Compl., and objected to

Magistrate Judge Baxter’s August 24, 2018 Text Order on September 7, 2018. Pls.’ Obj.

Defendant filed a motion to dismiss Plaintiffs’ Second Amended Complaint and a response to

Plaintiffs’ objection on September 28, 2019. Mot. Dismiss Second Am. Compl. & Opp’n Obj. on

October 16, 2018, Plaintiffs filed their response to Defendant’s Motion to Dismiss Second

Amended Complaint and Opposition to Objection. Pls.’ Resp. On October 22, 2018, Defendant

replied to Plaintiffs’ Response. Def.’s Reply.




                                                  4
       Case 5:17-cv-00359-LEK-ATB Document 93 Filed 09/30/19 Page 5 of 11



III.    LEGAL STANDARDS

        To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter . . . ‘to state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). The plausibility standard “asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. at 678 (citing Twombly, 550 U.S. at 556). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. Put another

way, a claim is plausible if it is supported by “enough fact[s] to raise a reasonable expectation

that discovery will reveal evidence of [the alleged misconduct].” Twombly, 550 U.S. at 556. In

assessing whether this standard has been met, courts “must accept all allegations in the

complaint as true and draw all inferences in the light most favorable to the non-moving party[] . .

. .” In re NYSE Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir. 2007) (internal citation omitted).

        The Second Circuit has held that “in order to state a plausible FLSA overtime claim, a

plaintiff must sufficiently allege 40 hours of work in a given workweek as well as some

uncompensated time in excess of the 40 hours.” Lundy v. Catholic Health Sys. of Long Island

Inc., 711 F.3d 106, 114 (2d Cir. 2013). “Determining whether a plausible claim has been pled is

‘a context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.’” Lundy, 711 F.3d at 114 (2d Cir. 2013) (citing Iqbal, 556 U.S. at 679). “In light

of the fact that [t]he relevant portions of New York Labor Law do not diverge from the

requirements of the FLSA, [the Court’s] conclusions . . . about the FLSA allegations appl[y]

equally to [the NYLL] state law claims.” DeJesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 89 n.5


                                                   5
      Case 5:17-cv-00359-LEK-ATB Document 93 Filed 09/30/19 Page 6 of 11



(2d Cir. 2013), cert. den., 571 U.S. 1128 (2014) (internal quotation marks and citations omitted);

see also Hernandez v. NJK Contractors, Inc., No. 09–CV–4812, 2015 WL 1966355, at *39

(E.D.N.Y. May 1, 2015) (“The NYLL incorporates and restates the FLSA, such that the analysis

of overtime claims under the NYLL is generally the same as under the FLSA.”) (citing 12

N.Y.C.C.R. § 142–3.2).

IV.    DISCUSSION

       Before addressing the arguments discussed in Defendant’s Motion to Dismiss Second

Amended Complaint, the Court will address Plaintiffs’ argument that Part III of that filing should

be construed as an objection to Magistrate Judge Baxter’s August 24, 2018 Text Order, not as a

motion to dismiss (as Defendant labels it). Plaintiffs dispute the characterization of Part III of the

filing as a motion to dismiss because they believe the Magistrate Judge held in his August 24,

2018 ruling that Plaintiffs’ travel-time claims were adequately pled. Pls.’ Resp. at 2. In its

Motion to Dismiss, Defendant argues Plaintiffs failed to sufficiently plead their travel-time

claims. Mot. Dismiss Second Am. Compl. at 4–8. Consequently, Plaintiffs argue that Defendant

cannot move to dismiss a claim that the Magistrate Judge ruled is sufficiently pled. Rather,

Defendant must instead have objected to Magistrate Judge Baxter’s ruling pursuant to Rule

72(b)(2). Plaintiffs’ further argue that Defendant’s purported objection is untimely because

Defendant filed it on September 28, 2018, which is more than 14 days after the date on which the

Magistrate Judge made his ruling. Pls.’ Resp. at 2 (citing Fed. R. Civ. P. 72(b)(2)).

       The Court, however, declines to read the Magistrate Judge’s ruling to state that Plaintiff

has adequately pled their travel-time claims. In his ruling, Magistrate Judge Baxter stated,

“[P]laintiff’s reference to working 45 hours per week on the Tompkins Cortland Community


                                                  6
      Case 5:17-cv-00359-LEK-ATB Document 93 Filed 09/30/19 Page 7 of 11



College job, which was a recurring two-week job in the summer, would appear to be sufficient to

satisfy the pleading requirement of Lundy.” The allegations to which the Magistrate Judge refers

have nothing to do with unpaid travel time. See Second Am. Compl. ¶ 43 (“Plaintiffs often

worked in excess of 40 hours in a week and were not paid prevailing wages and overtime pay at

the lawful prevailing wage rate, in violation of the Fair Labor Standards Act. For example, for

each summer of his employment with Defendant, Plaintiff Maddison worked at Tompkins

Cortland Community College for a two week period, working approximately 45 hours per week,

and in any event more than 40 hours per week in those weeks, and was not paid overtime at the

prevailing wage rate for those overtime hours.”). Hence, the Court agrees with Defendant that

the Magistrate Judge ruled Plaintiffs have “adequately pled that they worked over 40 hours in

any given week on a prevailing wage project,” Def.’s Reply at 1, not that Plaintiffs’ travel-time

claims were adequately pled. Thus, the Court concludes Plaintiffs incorrectly categorize Part III

of Defendant’s September 28, 2018 filing as an objection to the Magistrate Judge’s ruling.

Rather, it is a responsive pleading—a motion to dismiss—timely filed in response to Plaintiffs’

Second Amended Complaint.

       Defendant argues Plaintiff has failed to adequately plead that Defendant violated the

FLSA and NYLL by failing to credit travel time towards the 40 hour threshold. Mot. Dismiss

Second Am. Compl. at 5–8. The Court agrees. Congress passed the FLSA to secure fair labor

standards that would protect workers’ general well-being. 29 U.S.C. § 201. Under the FLSA:

               [N]o employer shall employ any of his employees who in any work
               week is engaged in commerce or in the production of goods for
               commerce, or is employed in an enterprise engaged in commerce or
               in the production of goods for commerce, for a workweek longer than
               forty hours unless such employee receives compensation for his


                                                7
      Case 5:17-cv-00359-LEK-ATB Document 93 Filed 09/30/19 Page 8 of 11



               employment in excess of the hours above specified at a rate not less
               than one and one-half times the regular rate at which he is employed.

§ 207(a)(1). Like the FLSA, the NYLL requires employers to pay employees set rates for

overtime work. N.Y. Comp. Codes R. & Regs. Tit. 12, § 142-2.2. “Under the FLSA, time spent

traveling as part of an employee’s typical work day is integral and indispensable and thus

compensable.” Sikiotis v. Vitesse Worldwide Chaufeeured Servs., Inc., 147 F. Supp. 3d 39, 44

(D. Conn. 2015). The NYLL similarly requires employers to compensate employees for “time

spent in traveling to the extent that such traveling is part of the duties of the employee.” N.Y.

Comp. Codes R. & Regs. Tit. 12, § 142-2.1.

        Plaintiffs make three allegations pertaining to their travel-time claims:

               During the Class Period, Defendant failed to credit the hours the
               Plaintiffs and the members of the [NYLL class] spent traveling
               between worksites during the workday towards the 40 hours
               necessary before overtime wages would be paid. For example, an
               employee who worked a 45 hour workweek, but worked 5 of those
               hours traveling between jobsites, would not receive any overtime
               pay.

Second Am. Compl. ¶ 36.

               The aforesaid unlawful practice of not counting such travel time
               towards the 40 hour limit was the case for both public and private
               work, and was a policy and practice of Defendant that applied to each
               employee who traveled between jobs.

Id. ¶ 37.

               Both Plaintiff Maddison and Plaintiff Watson traveled between
               jobsites, and were not paid overtime pay because Defendants did not
               count the time traveling between jobsites towards the 40 hour
               overtime threshold.

Id. ¶ 38.




                                                  8
      Case 5:17-cv-00359-LEK-ATB Document 93 Filed 09/30/19 Page 9 of 11



       Plaintiffs have failed to allege “sufficient detail about the length and frequency of their

unpaid work to support a reasonable inference that they worked more than forty hours in a given

week” because of unaccounted for travel time. See Nakahata v. New York-Presbyterian

Healthcare Sys., Inc., 723 F.3d 192, 201 (2d Cir. 2013). They have “no factual allegations”

regarding their travel-time claims “about when the alleged unpaid wages were earned.” See

Nakahata v. New York-Presbyterian Healthcare Sys., Inc., No. 10-CV-2661, 2011 WL 321186,

at *4 (S.D.N.Y. Jan. 28, 2011), aff’d in part and vacated in part on other grounds, 723 F.3d 192

(2d Cir. 2013). Plaintiffs’ reference to a hypothetical employee who was improperly

compensated even though he or she “worked a 45 hour workweek, but worked 5 of those hours

traveling between jobsites,” Second Am. Compl. ¶ 36, does not indicate actual weeks in which

Defendant failed to compensate Plaintiffs or putative class members for travel time. As the

Second Circuit has observed:

               Lundy’s requirement that plaintiffs must allege overtime without
               compensation in a given workweek was not an invitation to provide
               an all-purpose pleading template alleging overtime in some or all
               workweeks. It was designed to require plaintiffs to provide some
               factual context that will nudge their claim from conceivable to
               plausible. While this Court has not required plaintiffs to keep careful
               records and plead their hours with mathematical precision, we have
               recognized that it is employees memory and experience that lead
               them to claim in federal court that they have been denied overtime in
               violation of the FLSA in the first place. Our standard requires that
               plaintiffs draw on those resources in providing complaints with
               sufficiently developed factual allegations.

DeJesus, 726 F.3d at 89–90 (internal citations and quotation marks omitted) (applying Lundy

and Nakahata to affirm the dismissal of FLSA overtime claims because the plaintiff “did not

estimate her hours in any or all weeks or provide any other factual context or content”). In

accordance with Lundy, Nakahata, and DeJesus, the Court concludes Plaintiffs have failed to

                                                 9
     Case 5:17-cv-00359-LEK-ATB Document 93 Filed 09/30/19 Page 10 of 11



adequately plead FLSA and NYLL claims for unpaid overtime predicated upon unaccounted for

travel time.

       The Court’s holding is further supported by Ramos v. City of New York Fire Dep’t, No.

13-CV-9225, 2014 WL 2111687 (S.D.N.Y. May 9, 2014), upon which Defendant relies. Def.’s

Resp. at 6–7. In Ramos, the court found the plaintiff’s allegation that the defendants “failed to

compensate plaintiffs for time spent traveling between job sites when they worked overtime” to

be insufficient for pleading a viable FLSA claim. Ramos, 2014 WL 2111687, at *2, 5. The Court

finds Plaintiffs have levied similar allegations here with an equally insufficient level of

specificity as the travel-time allegation in Ramos.

       In sum, because Plaintiffs have failed to state claims for violations of the FLSA and

NYLL based on uncompensated for travel time the Court must grant Defendant’s Motion to

Dismiss.

                                           *      *     *

       Because the Court concludes Plaintiffs have pled their travel-time claims with an

insufficient level of detail, see Nakahata, 723 F.3d 192 at 201, it need not reach Defendant’s

alternative argument for dismissal of Plaintiffs’ travel-time claims, namely that Plaintiffs never

alleged they worked only on private projects during the weeks they traveled between job sites.

Mot. Dismiss Second Am. Compl. at 8. Nor must the Court address Plaintiffs objection that

Magistrate Judge Baxter made a “clearly erroneous legal decision by holding that any Plaintiff

cannot have a claim for Labor Law overtime, based on the failure to credit intra-day travel, in a

week that Plaintiff was claiming overtime pay at the prevailing wage rate.” Pls.’ Obj. at 3. The

Court would need to resolve the dispute over Magistrate Judge Baxter’s holding only if Plaintiff


                                                 10
     Case 5:17-cv-00359-LEK-ATB Document 93 Filed 09/30/19 Page 11 of 11



had adequately pleaded plausible travel-time claims in he first instance. See Ramos, 2014 WL

2111687, at *5.

V.     CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that Defendant’s Motion to Dismiss Second Amended Complaint and

Opposition to Objection (Dkt. No. 56) is GRANTED. Plaintiffs’ travel-time claims are

dismissed without prejudice; and it is further

       ORDERED, that Plaintiffs may move to replead their travel-time claims within sixty

days of the date of this Memorandum-Decision and Order; and it is further

       ORDERED, that Plaintiffs’ Objection to Magistrate Judge Baxter’s August 24, 2018

Text Order (Dkt. No. 53) is DENIED; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Memorandum-Decision and

Order on all parties in accordance with the Local Rules.

       IT IS SO ORDERED.

DATED:        September
               September30,
                         __, 2019
               Albany, New York

                                             LAWRENCE E. KAHN
                                             United States District Judge




                                                 11
